Citation Nr: 1743468	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder with radiating hip pain.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a compensable rating for chronic postoperative right ankle sprain with residual scar.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction now resides with the RO in North Little Rock, Arkansas.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  The transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for a right ankle disabilty and entitlement to SMC based on the need for aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The competent evidence of record is at least in equipoise as to whether the Veteran's low back disorder with radiating hip pain was incurred in active service.  

2. The competent evidence of record is at least in equipoise as to whether the Veteran's right knee disorder was incurred in active service.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disorder with radiating hip pain have been met. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disorder have been met. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2010. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided a VA examination with respect to the claims decided herein. The examination adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

The Veteran contends that her current low back disorder and right knee disability were incurred during active service.  

Regarding the low back disorder, a review of the Veteran's service treatment records shows that in June 1975, she was diagnosed with a contusion of the back after a fall.  In September 1975 the Veteran reported low back pain. X-rays taken in October 1975 revealed a normal lumbosacral spine.

Regarding the right knee, a review of the Veteran's service treatments record shows that in May 1976 she was diagnosed with right knee pain with swelling, crepitus, and chondromalacia. In July 1976 the Veteran was assessed with right knee instability.  

A June 1984 VA treatment record shows that the Veteran was assessed with back pain.  A June 2009 private treatment record shows that the Veteran reported right knee and hip pain.  An August 2009 private treatment record shows that an MRI of the lumbar spine showed moderate osteoarthritis of the facet joint L5-S1. An MRI of the right knee also showed medial and lateral meniscus tears.  

The Veteran was provided a March 2013 VA examination concerning the low back and right knee disabilities. The VA examiner conducted a physical examination of the Veteran as well as reviewed the claims file. Concerning the low back condition, the examiner determined that the Veteran's low back condition was less likely due to service.  The examiner remarked that the Veteran's low back injury in service completely subsided and there were no other back conditions noted in service.  Concerning the right knee disability,  the examiner remarked that the right knee condition was less likely related to service, and another physician opined that the condition was due to lupus or rheumatoid arthritis.   

A July 2017 private examination report showed that the Veteran was physically examined and the claims file was reviewed. Dr. W.R. reported that the Veteran had been under his care since 1990.  Dr. W.R. reported that the Veteran sustained significant knee, hip, and back injuries while in service.  Dr. W.R. opined that the Veteran's right knee and radiating lower back pain were directly related to her complaints of pain and injury to these areas during her military service.  

In reviewing the evidence of record, the Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for a low back disorder and right knee disorder.  

The Board notes the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014). When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2016).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology. Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107 (b) (West 2014). Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of the conflicting medical evidence as to whether the Veteran's current low back disorder with radiating hip pain and her right knee disorder are related to service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise. The Board finds that none of the medical opinions are more probative than the other opinions of record. The Veteran's private physician, Dr. W.R.., in July 2017 reported that the Veteran's low back disorder right knee disabilities were related to her in-service treatments for a back contusion and right knee chondromalacia. The March 2013 VA examiner, in contrast, determined that the Veteran's low back condition and right knee disability were not incurred in or related to active service. Each medical opinion is supported by a reasoned analysis of medical facts. Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the medical opinions and diagnoses in this case are at least in equipoise as to whether the Veteran's low back and right knee disabilities are related to her active service. When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor. Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disorder and a right knee disorder is warranted.  38 U.S.C.A. § 5107 (b) (West 2045); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder with radiating hip pain is granted.

Entitlement to service connection for a right knee disorder is granted.


REMAND

The Veteran asserts that her service-connected chronic postoperative right ankle sprain with residual scar warrants a higher rating. The Veteran last underwent VA examination of her ankle in March 2013. During the May 2017 Board hearing, the Veteran testified that her right ankle disability had worsened since the last examination. As it has been more than four years since the Veteran has been provided with VA examination concerning her right ankle disability and there is an assertion of worsening symptomatology for the right ankle, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected right ankle disabilty. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377   (1994).

Additionally, with regard to the claim for an increased rating for her service-connected right ankle disorder, review of the March 2013 VA examination shows that it does not include any range of motion testing for pain on passive motion. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint). Accordingly, the Board finds that the examination should to determine the current nature and severity of her right ankle disability in accordance with Correia. 

Since the Veteran's disability picture has changed and the right ankle disability is remanded for a VA examination, the claim for entitlement to SMC based on aid and attendance/housebound status remains inextricably intertwined with the increased rating claim remanded and the grants of service connection for the low back and right knee disabilities awarded herein. Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Additionally, the Board notes that the Veteran asserts that her conditions that are now service connected warrant that she be granted SMC based on aid and attendance/housebound status; therefore, a new VA examination is also warranted concerning this claim.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a new VA examination of her right ankle. The complete claims file should be made available to the examiner selected to conduct the examination. 

The examiner should provide a complete description of the right ankle disability, to include degrees of motion, or the existence of ankylosis, if found. Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion). The examiner should provide a description of any additional symptomatology, the result of his limitation of motion, such as instability, weakness, lack of endurance, etc. Flare-ups should be addressed in terms of additional limitation of motion. Any incapacitating exacerbations should be reported. 

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion. Range of motion testing should also be conducted for the opposite, non-injured, joint, if applicable. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also evaluate the residual scar associated with the Veteran's right ankle disability.  

2. Schedule the Veteran for a new VA examination concerning her claim for aid and attendance and/or being housebound. The examiner must review the file and provide a well-reasoned opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in impairment that render her so helpless as to require the regular aid and attendance of another person or result in her being confined to her house or immediate premises. The effect of non-service-connected disabilities must be excluded from consideration. 

3. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.		

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


